t c memo united_states tax_court maurice h sochia and beatrice m sochia petitioners v commissioner of internal revenue respondent docket no filed date maurice h sochia and beatrice m sochia pro sese t richard sealy iii for respondent memorandum opinion körner judge respondent determined deficiencies in and additions to petitioners' federal income taxes for the years and in the amounts as follows additions to tax_year deficiency sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure big_number big_number all statutory references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure except as otherwise noted in the petition as originally filed herein petitioners alleged that they were residents and citizens of texas and were not subject_to united_states taxes that they filed fifth_amendment returns of income and were justified in doing so that the u s tax system is voluntary and petitioners have not elected to file returns thereunder that petitioners do not understand the legal requirements of filing income_tax returns and petitioners further alleged certain amounts with respect to their gross_receipts adjustments to gross_receipts deductions and exemptions for the years and finally petitioners alleged respondent owes them the total of dollar_figure for both years respondent filed a motion to dismiss herein for failure to state a claim the court ordered a new petition with specific errors of respondent alleged therein and specific allegations of facts and the grounds which petitioners rely upon petitioners replied to respondent's motion to dismiss asserting generally the same protester claims as in the petition and adding a few others including allegations that the federal government was engaged in plundering petitioners after a hearing by the court all petitioners' lengthy protester rhetoric was ordered stricken by the court except for paragraph of petitioners' response to respondent's motion which was ordered to be filed as an amended petition on date said paragraph contained allegations by petitioners as to their gross_receipts gross_income adjustments to income deductions exemptions and net taxable_income for and respectively respondent filed an answer denying all material parts of the amended petition and the case was at issue on date thereafter on date petitioners filed a motion for summary_judgment in which petitioners repeated again the tax_protester rhetoric that had been struck from the first petition eg a that respondent's statutory notice was defective as a matter of law b that respondent had no jurisdiction to determine deficiencies against petitioners and c whether respondent could convert a voluntary noncompulsory tax system as enacted by congress into a nonvoluntary compulsory tax system the court answered the contentions of petitioners in an order dated date in which after summarizing petitioners' contentions the court denied the motion for summary_judgment by petitioners and quoted 661_f2d_71 5th cir affg tcmemo_1981_122 which said appellant's contentions are stale ones long settled against them as such they are frivolous bending over backwards in indulgence of appellant's pro_se status we today forbear the sanctions of damages for frivolous appeals we publish this opinion as notice to future litigants that the continued advancing of these long-defunct arguments invites such sanctions however undeterred on date petitioners moved for reconsideration of the court's order dated date advancing many of the same arguments theretofore rejected in a document of some pages it was denied on date prior to petitioners' motion for summary_judgment the order in connection therewith petitioners' motion for reconsideration thereof and prior to trial herein on date the united_states court_of_appeals for the fifth circuit affirmed this court in petitioners' tax case involving the year reported at 23_f3d_941 in the tax_court in that earlier case petitioners argued as here that their fifth_amendment returns were valid that the u s tax system was voluntary not mandatory that the determination of deficiencies against them violated their due process rights as citizens of texas and that respondent had no jurisdiction over them the tax_court had dismissed petitioners' claim therein as failing to state a cause of action the court_of_appeals for the fifth circuit agreed with the tax_court and characterized petitioners' arguments as stale protester rhetoric long since discredited and now frivolous the court_of_appeals affirmed the tax court's determination of deficiencies and additions to tax against petitioners and consolidating petitioners' appeals from the district_court also affirmed the approval by that court of a penalty imposed by respondent for filing a frivolous_return finally the court_of_appeals imposed double costs and damages against petitioners for bringing such frivolous appeals all this was known to petitioners well in advance of trial and briefing in the instant case as though it had never happened petitioners went right ahead in the matter before us repeating the same stale and discredited protester arguments and consuming valuable time of the court as well as respondent's counsel in reading and responding to them in the stipulation of facts executed by the parties and filed at trial herein and on brief respondent made certain concessions as to the amount of deductible expenses_incurred by petitioners and as to the correct amount of gross_income of petitioners for the years and and such concessions will be given effect under rule in arriving at the decision which is to be entered herein as for the rest of it we see no need to catalog petitioners' contentions and painstakingly address them we have dealt with most of them before moreover as the court_of_appeals for the fifth circuit has remarked we perceive no need to refute these arguments with somber reasoning and copiou sec_1 respondent made the concessions herein after having examined petitioners' books_and_records which had been made available to her by petitioners only after the statutory notice herein was issued citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir petitioners have not shown that they incurred additional expenses beyond those allowed by respondent or that their gross_income as determined in the notice_of_deficiency should be reduced by any amount greater than that which respondent has agreed to and conceded it was petitioners' burden to make such a showing rule a 290_us_111 thus respondent's determinations of the deficiency as modified to give effect to respondent's concessions herein must stand the additions to tax for failure_to_file returns under sec_6651 for each of the years must likewise be approved a form_1040 which contains only object fifth_amendment entries is not a federal_income_tax return 82_tc_766 affd 793_f2d_139 6th cir this is true even where information forms are attached to the form 77_tc_1169 finally petitioners have not alleged let alone shown that they had any credible fear of prosecution that could remotely justify claiming the fifth_amendment with respect to the reporting of any given item on their returns reiff v commissioner supra we also approve respondent's imposition of the addition_to_tax for failure to pay estimated income_tax under sec_6654 for each of the years in issue the addition_to_tax is mandatory in the absence of specified exemptions 75_tc_1 and petitioners have not shown that any of the exemptions apply to them we turn now to respondent's request that a penalty against petitioners under sec_6673 be awarded as relevant herein sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer's position in such proceeding is frivolous or groundless the record in this case convinces us that petitioners were not interested in disputing the merits of either the deficiencies in income_tax or the additions to tax determined by respondent in the notice_of_deficiency rather the record demonstrates that petitioners regarded this case as a vehicle to protest the tax laws of this country and espouse their own misguided views a petition to the tax_court is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir petitioners' position as set forth in the petition motion for summary_judgment and other filings consists solely of stale and time-worn tax_protester rhetoric based on well-established law petitioners' position is frivolous and groundless we also are convinced that petitioners instituted and maintained this proceeding primarily if not exclusively for purposes of delay having to deal with this matter wasted the court's time as well as respondent's moreover taxpayers with genuine controversies were delayed we find all of this particularly egregious when we consider that petitioners were aware of the outcome of their case in the fifth circuit on much the same grounds prior to the time the trial herein occurred as we have recounted above cf 898_f2d_455 5th cir affg tcmemo_1989_189 and tcmemo_1989_56 in view of the foregoing we will exercise our discretion under sec_6673 and require petitioners to pay a penalty to the united_states in the amount of dollar_figure for each of the years here in issue coleman v commissioner supra pincite crain v commissioner supra pincite8 coulter v commissioner 82_tc_580 82_tc_403 in order to reflect the foregoing decision will be entered under rule
